         Case 3:18-md-02843-VC Document 611 Filed 02/05/21 Page 1 of 5




Lesley E. Weaver (SBN 191305)                 Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                    KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                   1201 Third Avenue, Suite 3200
Oakland, CA 94607                             Seattle, WA 98101
Tel.: (415) 445-4003                          Tel.: (206) 623-1900
Fax: (415) 445-4020                           Fax: (206) 623-3384
lweaver@bfalaw.com                            dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                     PLAINTIFFS’ ADMINISTRATIVE
                                              MOTION TO FILE UNDER SEAL
ALL ACTIONS




PLS.’ ADMIN. MTN TO FILE UNDER                1                                 MDL NO. 2843
SEAL                                                                 CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 611 Filed 02/05/21 Page 2 of 5



       Pursuant to Civil Local Rules 79-5 and 7-11 and the Stipulated Protective Order entered

by the Court on August 17, 2018 (Dkt. No. 122), and the Stipulation and Order Regarding

Privilege Briefing entered by the Court today, February 5, 2021 (Dkt. No. 610), the Consolidated

Plaintiffs (“Plaintiffs”) hereby submit this pleading to file under seal the following Documents:

              Plaintiffs’ Motion to Compel Production of Documents Related to Facebook’s
               App Developer Investigation

              Exhibits A to Plaintiffs’ Motion to Compel Production of Documents Related to
               Facebook’s App Developer Investigation

              Proposed Order Granting Plaintiffs’ Motion to Compel Production of Documents
               Related to Facebook’s App Developer Investigation
       The above-listed documents contain, reference, or summarize materials designated

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Protective Order

entered in this action. Pursuant to the Stipulation and Order Regarding Privilege Briefing entered

by the Court today, February 5, 2021 (Dkt. No. 610), Facebook will file a motion to permanently

seal any portions of the parties’ submissions it determines should remain under seal, or be

redacted. Furthermore, as the designating party, Defendant Facebook, Inc. must file a declaration

establishing that all of the designated material is sealable. See Civil L.R. 79-5(e)(1).

       In light of the foregoing, Plaintiffs respectfully submit this pleading in connection with

the filings and pleadings referenced above.


Dated: February 5, 2021                                   Respectfully submitted,


KELLER ROHRBACK L.L.P.                                    BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                                By:     /s/ Lesley E. Weaver
       Derek W. Loeser                                            Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)                   Lesley E. Weaver (SBN 191305)
Cari Campen Laufenberg (admitted pro hac vice)            Anne K. Davis (SBN 267909)
David Ko (admitted pro hac vice)                          Joshua D. Samra (SBN 313050)
Adele A. Daniel (admitted pro hac vice)                   Matthew P. Montgomery (SBN 180196)
Benjamin Gould (SBN 250630)                               Angelica M. Ornelas (SBN 285929)
1201 Third Avenue, Suite 3200                             555 12th Street, Suite 1600

PLS.’ ADMIN. MOTION TO SEAL                       1                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 611 Filed 02/05/21 Page 3 of 5




Seattle, WA 98101                                      Oakland, CA 94607
Tel.: (206) 623-1900                                   Tel.: (415) 445-4003
Fax: (206) 623-3384                                    Fax: (415) 445-4020
dloeser@kellerrohrback.com                             lweaver@bfalaw.com
claufenberg@kellerrohrback.com                         adavis@bfalaw.com
dko@kellerrohrback.com                                 jsamra@bfalaw.com
bgould@kellerrohrback.com                              mmontgomery@bfalaw.com
adaniel@kellerrohrback.com                             aornelas@bfalaw.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Eric Fierro (admitted pro hac vice)
3101 North Central Avenue, Suite 1400
Phoenix, AZ 85012
Tel: (602) 248-0088
Fax: (602) 248-2822
efierro@kellerrohrback.com
                                   Plaintiffs’ Co-Lead Counsel




PLS.’ ADMIN. MOTION TO SEAL                    2                               MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 611 Filed 02/05/21 Page 4 of 5




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 5th day of February, 2021, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




PLS.’ ADMIN. MOTION TO SEAL                      3                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 611 Filed 02/05/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE
          I, Sarah Skaggs, hereby certify that on February 5, 2021, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

          In addition, the following were served via email:

                  Anjeza Hassan
                  annie.sara@yahoo.com

                                                /s/ Sarah Skaggs
                                                Sarah Skaggs

4812-9022-4603, v. 1




PLS.’ ADMIN. MOTION TO SEAL                         4                                    MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
